Order entered November 9, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01296-CR

                                SRINIVAS EADHA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-83015-2015

                                            ORDER
       Before the Court is appellant’s November 8, 2018 second motion to extend the time to

file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

December 10, 2018. If appellant’s brief is not filed by December 10, 2018, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   LANA MYERS
                                                             JUSTICE